DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12, 15, and 17-23 are pending.
Claims 1, 3-10, 12, 15, and 17-20 have been amended.
Claims 21-23 are new.
This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (hereinafter as Keller) PGPUB 2013/0290681, and further in view of Muff et al. (hereinafter as Muff) PGPUB 2014/0229710.
As per claim 19, Keller teaches a method comprising: 
accessing an instruction including a first subset of bits and a second subset of bits [0022 and 0028: (an instruction contains a most significant half (second subset of bits), and a least significant half (first subset of bits); the instruction is zero padded in most significant half for processing and storage on a register)]; 
setting a value of a zero high bit of a retirement queue entry corresponding to the instruction to indicate whether the second subset of the bits are equal to zero [0029 and 0046: (most significant half that has been zero padded (second subset) may be prevented from being accessed); 0064 and 0076: (an indication is stored indicating whether operand size is less than or equal to an entire width of the physical register; this indication may be stored in many possible locations, such as a mapping table); and 0081: (each instruction includes a bit to indicate whether the instruction is associated with a data size less than a width of a physical register); and 0068: (dispatch queue 340 (retirement queue) receives indication, and also stores the instructions which include a bit to indicate whether the instruction is less than a width of the register)]; 
accessing the retirement queue entry in response to an indication that the instruction is in- flight [FIG. 3 and 0068: (decoded and renamed instructions are stored in a dispatch queue 340, and contents of the dispatch queue 340 are read out by a scheduler 350; the instructions are in-flight because they are in the pipeline stage for execution)]; 
indicating the value of the zero high bit of the retirement queue entry to a scheduler, wherein the scheduler is configured to cause a dispatch of the instruction to bypass reading the second subset of bits from the physical register file in response to the value of the zero high bit indicating that the second subset of the bits of the instruction are set to zero [0048 and 0059: (half portion of a register may be bypassed if they are zero); 0069: (scheduler read its source operands and may access the entire width of the register or less than the entire width of the registers based on the stored indications) and 0084-0085: (if an instruction only uses 32 bit instructions out of a 64 bit register, the most significant half of the register is turned off while the least significant half of the register is turned on)].


Keller does not explicitly teach accessing, from a physical register file, the instruction. Keller appears to access instructions from an instruction cache (i-cache 304) which is then decoded and stored into a dispatch queue 340, before it is provided to scheduler 350, where execution the occurs and is written into physical register file 364 [FIG. 3]. However, Keller accesses the instructions from an instruction cache rather than from the physical register file.
Muff teaches storing incoming instructions and pipeline execution of the stored instructions. Muff is therefore similar to Keller. Muff further teaches accessing, from a physical register file, the instruction [0009: (instructions can be fetched and executed out of the register file, rather than an existing instruction cache)]. Muff teaches that instructions can be stored and retrieved from a register file rather than an instruction cache, thereby implementing a local instruction loop buffer.

As per claim 21, Keller and Muff teach the method of claim 19, further comprising: in response to accessing the instruction, allocating the retirement queue entry to the instruction [FIG. 3: (in response to fetching the instruction in stage 3, storing the instruction to the dispatch queue in stage 7)]; and in response to results of the instruction being written to the physical register file, removing data stored in the retirement queue entry [0055: (store the temporary and result data in physical register file 364); FIG. 3 and 0068: (dispatch queue’s instructions are read out to be scheduled and executed; after execution, results are stored in a register file 364 while the instructions have been removed from the dispatch queue 340)].


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (hereinafter as Keller) PGPUB 2013/0290681 in view of Muff et al. (hereinafter as Muff) PGPUB 2014/0229710, and further in view of Shearer et al. (hereinafter as Shearer.
As per claim 20, Keller and Muff teach the method of claim 19.
Keller and Muff do not teach providing a first clock signal to a first portion of a pipeline that is configured to process the first subset of bits of the instruction; and interrupting a second clock signal to a second portion of the pipeline that is configured to process the second subset of the bits of the instruction in response to zero high bits for all in-flight instructions having respective values that indicate that the second subset of the respective bits of the in-flight instructions are equal to zero. Keller describes turning off half of the physical register width in the remaining pipeline stages to reduce power consumption [0085], but does not describe controlling the clock or clock gating portions of the pipeline to reduce power consumption.
Shearer teaches pipeline execution hardware that can provide variable precision bits based on the instruction. Shearer is therefore similar to Keller and Muff because they teach pipeline execution of instructions while providing variable precision as needed and bypassing unnecessary operations based on the precision. Shearer further teaches providing a first clock signal to a first portion of a pipeline that is configured to process the first subset of bits of the instruction [0043 and FIG. 3: (clock output 116 for .0 precision (first subset of bits))]; and interrupting a second clock signal to a second portion of the pipeline [0043-0044 and FIG.3: (clock output 116 for .15 precision (second subset of bits)] that is configured to process the second subset of the bits of the instruction in response to zero high bits for all in-flight instructions having respective values that indicate that the second subset of the respective bits of the in-flight instructions are equal to zero [FIG. 3, 0025, 0031, and 0043: (disable clock signal for certain bits in pipeline based on the necessary precision defined in the precision control register; disabled clock is passed to subsequent stages of the processing pipeline); 0037 and 0044: (precision control register set to ‘1’ to enable a corresponding bit and clock signal in a pipeline or to set a ‘0’ if the value is 0 to disable a corresponding bit and clock signal in a pipeline and output a ‘0’)]. In summary, Shearer teaches clock gating subset of bits in a pipeline based on the necessary precision to save power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shearer’s teachings of clock gating instead of turning off power to portions of the pipeline in Keller and Muff to provide the necessary precision when executing instructions. One of ordinary skill in the art would have been motivated to clock gate instead of turning off power in portions of the pipeline in Keller and Muff because clock gating is faster and requires less switching overhead than turning off power, while still providing some power savings.


Claims 1-5, 10-12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (hereinafter as Keller) PGPUB 2013/0290681, and further in view of Shearer et al. (hereinafter as Shearer) PGPUB 2016/0342192.
As per claim 1, Keller teaches a processor [FIG. 3 processor 300] comprising: 
a pipeline [FIG. 3 and 0053: pipeline stages] comprising a first portion configured to process a first subset of bits of instructions processed by the pipeline [0085: (least-significant half of pipeline stages (first subset)] and a second portion [0085: most-significant half of pipe stages (second subset)]; 
a plurality of zero high bits set based on characteristics of respective in-flight instructions that have been dispatched to the pipeline but not yet retired, wherein the characteristics include whether the second subset of the bits are utilized by the respective in-flight instruction [0029 and 0046: (most significant half of instructions that has been zero padded (second subset) may be prevented from being accessed); 0064 and 0076: (an indication is stored for each instruction indicating whether operand size is less than or equal to an entire width of the physical register; this indication may be stored in many possible locations, such as a mapping table); and 0081: (each instruction includes a bit to indicate whether the instruction is associated with a data size less than a width of a physical register); and FIG. 3 and 0068: (decoded and renamed instructions are stored in a dispatch queue 340, and contents of the dispatch queue 340 are read out by a scheduler 350; the instructions are in-flight because they are in the pipeline stage for execution)].

Keller teaches that if 32-bit instructions are received in a 64-bit architecture, the most significant bits of the instructions may be zero-padded to be stored in a register file, and an indication is provided so that reading of the most significant bits containing zeros may be bypassed. Such an indication may be provided in a mapping table, in an instruction, or in other locations. A dispatch queue 340 also holds the instructions once the instruction has been issued/in-flight [0068], and it is apparent that the dispatch 
Keller does not describe a first clock mesh configured to provide a first clock signal to the first portion of the pipeline; a second clock mesh configured to provide a second clock signal to the second portion of the pipeline, wherein the first and second clock meshes selectively provide the first and second clock signals based on the plurality of zero high bits; a controller configured to provide control signals to the first portion and the second portion of the pipeline; and a third clock mesh configured to provide a third clock signal to the controller. Although Keller escribes turning off half of the physical register width in the remaining pipeline stages to reduce power consumption [0085], Keller does not teach in detail the clock signals going to each part of the pipeline and controlling the clock or clock gating portions of the pipeline to reduce power consumption.
Shearer teaches pipeline execution hardware that can provide variable precision bits based on the instruction. Shearer is therefore similar to Keller and Muff because they teach pipeline execution of instructions while providing variable precision as needed and bypassing unnecessary operations based on the precision. Shearer further teaches a processor [device 100] comprising a first clock mesh configured to provide a first clock signal to the first portion of the pipeline [0043 and FIG. 3: (clock output 116 for .0 precision (first clock signal for first portion of pipeline))]; a second clock mesh configured to provide a second clock signal to the second portion of the pipeline [0043-0044 and FIG.3: (clock output 116 for .15 precision (second clock signal for second portion of pipeline)], wherein the first and second clock meshes selectively provide the first and second clock signals based on the plurality of zero high bits [FIG. 3, 0025, 0031, and 0043: (disable clock signal for certain bits in pipeline based on the necessary precision defined in the precision control register; disabled clock is passed to subsequent stages of the processing pipeline); 0037 and 0044: (precision control register set to ‘1’ to enable a corresponding bit and clock signal in a pipeline or to set a ‘0’ if the value is 0 to disable a corresponding bit and clock signal in a pipeline and output a ‘0’)]; a controller configured to provide control signals to the first portion and the second portion of the pipeline [0030, 0037, and 0044: (precision select module 24 (controller) selects the precision for the pipeline by updating or sending control signals to the precision configuration register 20, and the precision configuration register 20 forwards these control signals/bit values to the AND gates of each portion of the pipeline)]; and a third clock mesh configured to provide a third clock signal to the controller [FIG. 1: (precision select module 24 or precision control register 20 obviously operate according to a clock signal (third clock signal) in order to provide their described functionalities and are components known to be operated according to a clock signal)]. In summary, Shearer teaches clock gating subset of bits in a pipeline based on the necessary precision to save power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shearer’s teachings of clock gating instead of turning off power to portions of the pipeline in Keller to provide the necessary precision 

As per claim 2, Keller and Shearer teach the processor of claim 1, wherein the second clock mesh is turned off and does not provide the second clock signal in response to determining that there are no in-flight instructions that utilize the second subset of the bits [Shearer 0043-0044: (based on value of PCR 20 which indicates whether the precision associated with a subset of bits of an incoming instruction are needed, clock gating is performed)].
As per claim 3, Keller and Shearer teach the processor of claim 2, further comprising: a retirement queue including entries identifying respective in-flight instructions and one zero high bit per entry [Keller 0081: (each instruction includes a bit to indicate whether the instruction is associated with a data size less than a width of a physical register (zero high bit)); and 0068: (dispatch queue 340 (retirement queue) receives indication, and also stores the instructions which include the bit to indicate whether the instruction is less than a width of the register)] and wherein determining that there are no in-flight instructions that utilize the second subset of the bits comprises determining that there are no entries in the retirement queue having a value of the respective zero high bit that indicates that the corresponding instruction utilizes the second subset of the bits [Keller 0048 and 0059: (half portion of a register may be bypassed if they are zero); 0069: (scheduler read its source operands and may access 
As per claim 4, Keller and Shearer teach the processor of claim 3, wherein the first clock mesh is turned off and does not provide the first clock signal in response to determining that there are no in- flight instructions in the pipeline [Shearer 0044: (clock signal is gated and latches maintain their previous value if precision select module set values to 0 in the PCR 20 due to no incoming instructions, and doing so will save power when idling)].
As per claim 5, Keller and Shearer teach the processor of claim 4, wherein a coprocessor includes the pipeline [Shearer FIG. 1 Image signal processor 16 contains pipeline 18], the apparatus is a coprocessor [Shearer FIG. 1 ISP is a coprocessor to CPU 22].
Keller and Shearer do not explicitly teach wherein determining that there are no in-flight instructions in the coprocessor pipeline comprises determining that there are no coprocessor entries in the retirement queue.
However, this would be obvious to one of ordinary skill in the art because Keller teaches decoding and storing incoming instructions in a dispatch queue (retirement queue) until it is scheduled for execution. An empty dispatch queue would mean there are no entries in the queue, and that all instructions have been executed or scheduled for execution, and there are no instructions to be performed.

Claim 10
Claim 11 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
As per claim 23, Keller and Shearer teach the method of claim 10, further comprising: determining whether the second subset of the bits are utilized based on whether the second subset of the bits have an identified pattern [Keller 0006, 0028, 0031, 0059: (if half of the bits of an instruction have a pattern of all zeroes, it is not stored in the register file and its value is bypassed when accessing the register file)].


Allowable Subject Matter
Claims 6-9, 15, 17-18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iandonato et al. (USPAT 5,604,912) describes a queue and a register file structure, where incoming instructions are assigned a tag that is placed in the queue, and the instructions are stored in the register file at the location specified by the queue. The queue advances in instruction program order and the register file outputs the data of the instructions to be executed [col. 3 lines 28-37: (register is used to store decoded instructions), col. 5 lines 1-8: (register file 202 stores execution data such as an operation function), col. 6 lines 25-40: (register file used to access instructions for 

Iadonato teaches (emphasis added by Examiner):  
[col. 3 lines 25-37] The present invention employs a tag monitor system, which is a part of the superscalar unit. The tag monitor system includes: a register file and a queue that operates on a First-In-First-Out basis (FIFO). The register file is coupled to the instruction fetch unit and is used to store decoded instructions (i.e., resource requirements of each instruction). The queue is coupled to the register file. Each slot of the queue contains a tag. When an instruction is sent from the instruction fetch unit it is assigned a tag that is not currently assigned to any active decoded instructions being stored in the register file. The instruction is then stored in the register file at an address location indicated by the tag in the register file.

[col. 5 lines 33-36] To reiterate, a decoded instruction is stored in register file 202 by tag. For instance, if instruction B is assigned tag 4, then its decoded information will be stored in address register file 202.

[col. 6 lines 25-40] In step 308, instructions are read out of register file read data port 224. Register file 202 will display its contents in program order. Each slot 206 of tag FIFO 204 is output and transported on busses 230 to read address port 220. Read address port 220 enables contents (dam out 240) from register file to be displayed. Outputs 230 of tag FIFO 204 show a "snapshot" of the actual program order, because tag FIFO 204 is always in sync with variable advanced instructions sent from instruction fetch unit 104 and instruction retirement. Thus, as a result of having outputs 230 of tag FIFO 204 coupled to read address port 220, data outputs240 of register file 202 will show execution data of the instructions in program order. For example, read address port 7 (R.A.7) will enable I7's instruction data (which corresponds to tag0), to be read out of read data port 7 (R.D.7) and tag 1 will read out I0's execution data.

Pechanek et al. (USPAT 6,343,356) shows that a register file entry can be separated into two halves, and only using the lower half for calculation if the upper half is not needed [FIG. 1C, col. 1 line 63 – col. 2 line 16 and col. 5 lines 33-46: (even-odd 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANNY CHAN/Primary Examiner, Art Unit 2186